DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 11, 13, and 14 have been amended; support for claim 11 is found on page 4 of the instant specification, the amendment to claim 13 was to change claim dependency, the amendment to claim 14 were to expand the abbreviations.
Claims 1-14 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objections of the previous office action are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts fails to teach nor render obvious a method claim  for joining a battery by heating a polymer thread to join two separator sheets when an electrode is between the two separator sheets to form a material bond connection. The closest prior art is considered to be  (a) Schmid-Schoenbein US 2018/0175345 A1, (b) Visco US 2016/0190640 A1, (c) Dunes EP 0077846 A1, (d) Bertram US  2007/0068632 A1, and (e) Miyazaki US 2015/0129107 A1.
Schmid-Schoenbein discloses an enclosure for a battery module wherein battery cells are formed and covered with a pouch film and sealed to form seams 14b and 14a. Schmid-Schoenbein fails to teach nor render obvious a method with a use of a thread that is heated and applied between two separators to form a seam. A skilled artisan would have no motivation to introduce a polymer thread that is heated and placed between two separator sheets to form a bond between the separators.
Visco discloses a solid electrolyte sheet that is manufactured by heating an electrolyte and a glass sheet, a cutting stage, a deposition stage and coating stages before the solid electrolyte glass is rolled up ([0283]). Visco fails to teach wherein seams for formed when a polymer thread is heated and placed between two separator sheets to form a material bond. skilled artisan would have no motivation to introduce a polymer thread that is heated and placed between two separator sheets to form a bond between the separators.
Dunes discloses an envelope shaped continuous support for plates of electric accumulators. Dunes teaches wherein  edges of a fabric are  threaded with a polyester yarn to close an envelope on four sides. The material for the yarn is a heat shrinkable material that reinforces the seam that is created. Dunes fails to teach nor render obvious when separator sheets with an electrode material in the middle has a thread that is heated and places to material bond the separator webs.
Bertram discloses a sealing device for bonding one plastic film to another. Bertram fails to teach wherein an electrode is placed between separator webs, a thread is heated and placed between the separator webs thus forming a bond connection seam. Bertram is not related to batteries so it is not analogous to sealing battery separators together.
Miyazaki discloses an apparatus that sandwiches electrode sheet with separators. The apparatus teaches wherein separators are thermally bonded to form thermally bonded parts such as h1 in Figure 3, however, fails to teach nor render obvious wherein a polymer thread is heated and then placed between separator sheets to form the seal regions. A skilled artisan would have no motivation to introduce a polymer thread that is heated and placed between two separator sheets to form a bond between the separators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                         
/Maria Laios/Primary Examiner, Art Unit 1727